Citation Nr: 0807986	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  05-15 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1995 to 
December 1999 and from January 2000 to January 2003.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2004 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which, in pertinent part, denied entitlement to 
service connection for hearing loss.  

During the course of the appeal the veteran relocated to 
Idaho and jurisdiction of the claims file was permanently 
transferred to the Boise, Idaho, RO.

In June 2007 the Board remanded the veteran's current claim 
for an audiological examination and opinion regarding the 
nature and etiology of any current hearing loss disability 
diagnosed.  


FINDING OF FACT

The medical evidence does not reflect that the veteran has 
hearing loss as defined by VA regulation. 


CONCLUSION OF LAW

Hearing loss was not incurred in or aggravated by active 
service, directly or presumptively.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137, 5107(b) (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in November 2003.  The RO provided notice 
pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006) in 
June 2006, subsequent to the initial adjudication.  While the 
June 2006 notice was not provided prior to the initial 
adjudication, the claimant has had the opportunity to submit 
additional argument and evidence, and to meaningfully 
participate in the adjudication process.  The claim was 
subsequently readjudicated in a November 2007 supplemental 
statement of the case, following the provision of notice.  
The veteran has not alleged any prejudice as a result of the 
untimely notification, nor has any been shown.

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, and afforded the veteran an 
audiological examination.  All known and available records 
relevant to the issue on appeal have been obtained and 
associated with the veteran's claims file; and the veteran 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The veteran seeks service connection for hearing loss.  She 
has indicated that an in-service automobile accident caused 
trauma to her ear canal and her hearing subsequently 
degraded, and that her hearing, specifically at certain 
pitches and tones, was also affected by her duties as a radio 
operator during service. 

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz 
are 40 decibels or greater; when the thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores are  less than 94 percent.  38 
C.F.R. § 3.385 (2007).
When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The medical evidence does not show that the veteran currently 
manifests hearing loss within the meaning of the criteria.  
Simply put, the veteran does not have a hearing loss 
disability cognizable by VA.

A VA audiological examination was conducted in September 
2007.  The veteran's claims file was reviewed by the 
examiner.  The puretone thresholds, in decibels, for the left 
and right ears were as follows at the given hertz:  


500 
hertz
1000 
hertz
2000 
hertz
3000 
hertz
4000 
hertz
Left Ear
15
10
20
15
20
Right 
Ear
10
5
15
10
15

Speech audiometry revealed speech recognition ability of 100 
percent in the left ear and 94 percent in the right ear.  The 
examiner reported normal hearing acuity for both ears with a 
mild loss at 6,000 Hz in the left ear.  Likewise, the 
examiner noted normal middle ear function for both ears. 

These findings do not reflect hearing loss as defined by 38 
C.F.R. § 3.385.  None of the auditory thresholds in any of 
the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz are 
40 decibels or greater.  Nor are any three of the specified 
thresholds for these frequencies greater than 26 decibels.  
The veteran's speech recognition score for her left ear is 
100 percent and exactly 94 percent in her right ear.  See, 38 
C.F.R. § 3.385.

There is some evidence of hearing loss in VA treatment 
records, such as a December 2005 record that notes that the 
veteran is positive for hearing loss, especially in her right 
ear and an August 2005 record that notes "some hearing 
loss."  Neither of these records quantifies the veteran's 
hearing loss.  Likewise, service medical records (SMRs) dated 
in June 1996 and December 2002, respectively show complaints 
of ringing in the veteran's ears during service and threshold 
shift between audiological testing results performed in 
January 1995 and December 2002.  

Service connection cannot be granted if there is no present 
disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 
3.306.  In the absence of proof of a present disability, 
there can be no valid claim.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

The veteran has stated that she has hearing loss.  Although 
the veteran is competent to report the symptoms that he has 
experienced, she is not competent to offer an opinion as to 
matters requiring medical expertise, such as a diagnosis of a 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Thus, while the veteran's lay assertions, VA 
treatment records, and SMRs have been considered, they do not 
outweigh the September 2007 audiological examination, which 
shows that the veteran does not have a current hearing loss 
disability.  See, 38 C.F.R. § 3.385.

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and service connection for a 
hearing loss disability is not warranted.  Gilbert v. 
Derwinski, 1 Vet App. at 57-58; 38 U.S.C.A. § 5107 (b), 38 
C.F.R. § 3.303. 


ORDER

Entitlement to service connection for hearing loss is denied. 




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


